DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This action is in reply to the communication filed on May 9, 2022.
Claims 27, 30, 31, 36, 42 – 44, 48, 49, 51 and 52 have been amended and are hereby entered.
Claims 28, 29, 34, 35, 38, 40 and 41 have been cancelled.
Claims 27, 30 – 33, 36, 37, 39, and 42 – 52 are currently pending and have been examined. 
This action is made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27, 30-33, 36, 37, 39, and 42 - 52 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
A number of factors must be considered in assessing the enablement of an invention, including the following:  the breadth of the claims, the amount of experimentation necessary, the guidance provided in the specification, working examples provided, predictability, and the state of the art.  See In re Wands, 858  F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988).
Claim 27 requires that the second layer comprises non-wicking hydrophobic fibers. As hydrophobic materials will direct water way from them, i.e. wick the water, it is unclear how one of ordinary skill in the art could make and/or use the invention. There is no guidance in the specification as to how to make a non-wicking hydrophobic fiber, and no working examples have been provided. Furthermore, claim 36 defines the hydrophobic fibers as being provided from polyester, nylon, and polypropylene, and these materials are commonly used in wicking applications. 
Claims 30 – 33, 36, 37, 39, and 42 – 52 are rejected as being dependent on claim 27.

Claims 27, 30-33, 36, 37, 39, and 42 - 52 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 27 recites that the second layer comprises non-wicking hydrophobic fibers having a vertical pressure and/or force resistance of at least 80 grams per centimeter squared. Applicant cites previously presented and now cancelled claims 28, 29, 38 and 40 as support for the claim amendment. However, previously presented claim 40 required that the second layer has a vertical pressure and/or force resistance of at least 80 grams per centimeter squared. This is not seen as adequate support for the currently amended claim, which appears to require the vertical pressure and/or force resistance of the individual fibers.
Claims 30 – 33, 36, 37, 39, and 42 – 52 are rejected as being dependent on claim 27.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 27, 30 – 33, 36, 37, 39, and 42 – 52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 27 requires that the second layer comprises non-wicking hydrophobic fibers. It is unclear how a fiber can both be non-wicking and hydrophobic, as the hydrophobic fibers will not absorb the water and will cause the fibers to direct water away, i.e. wick the water. 
For examination purposes, the claim is interpreted on reading on any hydrophobic fiber.
Claims 30 – 33, 36, 37, 39, and 42 – 52 are rejected as being dependent on claim 27.
Claims 36, 37, 39, and 50 – 52 refer to “the composite material.” This phrase lacks antecedent basis.
Claim 43 recites that the third layer is provided from “absorbent textiles.” This renders the claim indefinite because it is not clear what the textile is mean to absorb, specific liquids, gas, etc.
For examination purposes the claim is interpreted to encompass any textile that absorbs any material.
Claim 44 recites that the third layer is provided from terrycloth having a structure selected from… a non-woven. It is not clear if a regular nonwoven fabric would necessarily have the claimed terrycloth structure or if the nonwoven fabric would have to be manipulated further. 
For examination purposes, the claim is interpreted to encompass non-woven fabrics without any additional manipulation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 27, 31 – 33, 36, 37, 39, 42, 43, 48, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Sherrod (US20030124928) in view of Receveur (US7849533B1), Moretz (US5249320), and Zampollo (US20190262168A1).
As per claim 27, 30, 31, and 37, Sherrod teaches:
A multi-layered liquid absorbing composite (Abstract: “Disclosed is an absorbent article.”)
Comprising an upper portion and a lower portion (Figure 2 shows a cross section of the absorbent article and is described in paragraphs [0021 – 0026]. 
    PNG
    media_image1.png
    835
    319
    media_image1.png
    Greyscale
The upper portion is interpreted to be layer 24 and the lower portion is interpreted as being layers 26, 42, and 30.)
The upper portion forming the body side surface of the composite that provides a fluid permeable channeling portion capable of conveying a liquid from a user and allowing the liquid to flow toward the lower portion ([0023]: “The topsheet 24… affords a body-facing surface that is compliant, soft feeling and nonirritating to the wearer’s skin. Further, the topsheet… is sufficiently porous to be liquid permeable, permitting liquid to readily penetrate through its thickness to reach the absorbent structure.)
Said upper portion comprising a first layer and a second layer (The topsheet 24 is interpreted as reading on the upper portion. As there are no structural limitations on the first and second layers, the first and second layer are interpreted as sublayers of the topsheet.)
Wherein said second layer is a three-dimensional spacer layer comprising non-wicking hydrophobic fibers ([0024]: “The [topsheet] can be composed of a substantially hydrophobic material.” As the topsheet has a thickness, a sublayer of it can be defined as the claimed three-dimensional spacer layer.)
The lower portion forming the support side surface of the composite and providing for fluid retainment configured to retain fluid within the lower portion, wherein said lower portion is a three layer laminate (The lower portion is interpreted as being layers 26, 28, and 30. As the layers are joined with an adhesive layer 32, it is interpreted as a laminate as claimed. As the lower portion contains the absorbent structure, 26, and the bottom structure prevents liquids from passing through ([0033]), it is configured to retain fluid as claimed.)
The laminate comprising a third layer that is provided from hydrophilic materials capable of absorbing a liquid ([0026]: “The absorbent structure 26 can include an absorbent pad composed of selected hydrophilic fibers.” As the fibers are hydrophilic, and the pad is absorbent, they are capable of absorbing a liquid as claimed.)
The laminate comprising a fourth layer provided in the form of a liquid resistance membrane layer ([0033]: “The bottom sheet 28 is selected from a breathable material that is vapor-permeable, but substantially liquid-impermeable.”)
The laminate comprising a fifth layer in the form of a membrane protector layer ([0037]: “A non-adhesive skid resistant coating 30 is applied to the exterior surface of the bottom sheet 28.” As the layer is provided on top of the membrane layer, it is interpreted as protecting the membrane as claimed.)
The composite configured such that the upper portion and lower portion are coupled to one another along at least three corresponding outer edges, wherein the geometric area of said upper portion is configured to be smaller than the geometric area of said lower portion wherein the difference in the geometric area forms a upwardly curving side walls extending from said lower portion to said upper portion (As shown in Figure 2 and described in [0048], the bottom sheet is extended past the perimeter of the topsheet and the bottom layer is folded onto the topsheet to form an edge dam. This reads on the claim limitation that the upper portion has a smaller geometric area than the lower portion. In [0020], Sherrod teaches that this barrier can be provided adjacent two of the sides or all the sides or only a portion of any side, reading on the at least three outer edges, as claimed.)
Forming an internal volume that separates said upper portion from said lower portion (The internal volume is interpreted on the space between the topsheet, 24, and the absorbent core, 26. In [0021], Sherrod teaches that the adhesive can be eliminated or used only to join the bottomsheet, 28, and the absorbent structure, 26.)
Sherrod teaches the absorbent composite may be used as a bed pad ([0019]). Sherrod does not teach:
Wherein a fitting skirt is disposed and sewn between said upper portion and said lower portion
Wherein said fitting skirt is a bedding fitted sheet comprising an elastic
Wherein said fitting skirt further comprises an elastic cord and cord limiting stopper
Said internal volume featuring a handle disposed internal thereto
Regarding the claimed fitting skirt, Moretz teaches a multi-layered moisture managing bed pad in combination with a bed sheet (Abstract). Moretz teaches that the bed sheet preferably has fitted sheet corners reinforced with elastic to provide a secure wrinkle-free fit and to ensure that the bed pad remains properly located on the bed (Column 7, Lines 47 – 51). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the bed pad of Sherrod to add a fitted skirt comprising an elastic resulting in the form of a fitted sheet as claimed, motivated by the desire to produce a multi-layer moisture management bed pad that predictably remains properly located on the bed (Moretz, Column 7, Lines 47 – 51).
Regarding claim 31, based on the teachings of Moretz wherein an elastic member is provided to secure the pad to the bed, it would have been obvious to one of ordinary skill in the art before the effective filing date to use a different securing means, such as the claimed elastic cord with a cord limiting stopper, to achieve the same objective.
Regarding the claimed handle, Receveur similarly teaches fitted sheets for beds (Abstract). The sheets contain handles and handhold openings that are on the inside of the sheet so that they are out of the way when there are not needed (Column 4, Lines 54 – 60). These straps help allow a person to grasp the sheets (Column 5, Lines 7 – 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pad of the prior art combination, to include straps and handhold openings located on the inside of said pad as claimed, motivated by the desire to predictably provide a bed pad that can be easily grasped (Receveur, Column 5, Lines 7 – 10), where the straps are out of the way when not needed (Receveur, Column 4, Lines 54 – 60). 
The prior art combination does not appear to teach non-wicking hydrophobic fibers having a vertical pressure and/or force resistance of at least 80 g/cm2. It is the Examiner’s position that these properties appear to result from the structure and composition of the composite.
As per claim 37, Sherrod does not teach:
Wherein the first layer is provided with a weight from 80 – 120 gsm.
Zampollo teaches absorbent mats, such as a bed pad or a change mat for protecting an underlying support from soiling (Abstract). This mat includes an absorbent core along with a topsheet and a liquid impermeable backsheet ([0067]). Zampollo teaches that the topsheet is a liquid permeable material, such as a nonwoven web ([0080]). Zampollo teaches that the basis weight of a topsheet material may be more than 20 gsm for applications requiring good strength but that for softness and cost reasons, the topsheet materials exhibit typically a basis weight of less than 100 gsm ([0080]).
It would have been obvious to one of ordinary skill in the art to modify the topsheet of Sherrod to a basis weight, such as that within the claimed range, motivated by a desire to produce a topsheet that balances strength, softness and cost as taught by Zampollo ([0080]).
Regarding the claimed, vertical pressure and/or force resistance of at least 80 g/cm2 , Sherrod teaches the fibers are of made of polyester or polypropylene, which are the same materials claimed in claim 39. Since the prior art combination teaches substantially the same chemical composition of fibers as disclosed by Applicant, and similar structure including the claimed basis weight of the layer, the properties of vertical pressure and force resistance are considered to naturally flow from the product of the prior art combination (and would be expected to fall within the range in the claim), absent evidence otherwise. Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be present. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.)
As per claim 32, absent unexpected results, it would have been obvious to one of ordinary skill in the art to determine a suitable internal volume for the product based on the desired dimensions and the intended use.
As per claim 33, Sherrod teaches:
Wherein the composite is provided in the form of bed cover or linen ([0019]: The absorbent article 20 is useful for the following applications without limitation: as a bed pad…”)
As per claim 36, Sherrod teaches:
Wherein said hydrophobic layer is provided from materials selected from the group selected from the group comprising one or more of: polyester, nylon, nylon-6, nylon-66, polypropylene, microfiber multifilament fibers, and any combination thereof ([0023]: “A suitable topsheet 24 can be manufactured from… synthetic fibers (for example, polyester… polypropylene fibers.)
As per claim 39, Sherrod teaches:
Wherein said second layer is a warp knit or a woven hydrophobic layer provided from fibers selected from one or more of polyester, nylon, nylon-6, nylon-66 ([0024]: “Various woven and nonwoven fabrics can be used for the topsheet.” In [0023], Sherrod teaches polyester is a suitable material for the topsheet.)
As per claim 42, the prior art combination is silent with respect to the liquid absorption of the hydrophilic materials. Since the prior art combination teaches substantially the same hydrophilic materials, the properties of liquid absorption are considered to naturally flow from the prior art structure and composition (and would be expected to fall within the range in the claim), absent evidence otherwise. Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be present. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.
As per claim 43, Sherrod teaches:
Wherein said third layer is provided from materials selected from the group consisting of cotton, silk, linen, flax, viscose, rayon, bamboo, soya, corn, cellulose, Modal, Tencel, Lyocell, micro-polyester, micro-nylon, micro-nylon 66, absorbent textiles, fibers and any combination thereof ([0027]: “Various types of wettable, hydrophilic fibrous material can be used to form the component parts of the absorbent structure 26. Examples of suitable fibers include… rayon fibers… polyester or polyamide fibers…”)
As per claims 48 and 49, Sherrod teaches:
Wherein said fifth layer is a membrane protector layer provided for protecting said membrane during use, washing and drying cycles; wherein said fifth layer is provided from a hydrophobic fiber that may be formed by way of at least one of: warp knit, woven, weft knit, woven and one side brushed polyester, or any combination thereof (In [0034], Sherrod teaches that the bottom sheet 28 can include more than one layer such as a nonwoven fabric layer laminated to a polymer film layer. This nonwoven fabric layer can be interpreted as part of the fifth layer. Sherrod teaches that the nonwoven can be a polypropylene material ([0034]). As this layer prevents direct exposure of the membrane, it would naturally follow that it would protect the layer as claimed. The limitation that the layer “may be formed by way of” is seen as an optional limitation, and therefore the claimed warp knit, woven, weft knit, woven and one sided brushed polyester are not required to be taught by the prior art.)
Wherein said fifth layer features an anti-slip surface along the undersurface that is in contact with a support surface ([0037]: “A non-adhesive skid resistant coating 30 is applied to the exterior surface of the bottom sheet 28.”)

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Sherrod (US20030124928) in view of Receveur (US7849533B1), Moretz (US5249320), and Zampollo (US20190262168A1) as applied to claims 27, 31 – 33, 36, 37, 39, 42, 43, 48, and 49 above and further in view of Heiman (US5290269)
As per claim 44, the prior art combination does not teach:
Wherein said third layer is provided from terrycloth having a structure selected from the group consisting of a single side loop terry structure, one sided terry, warp knit terry, a weft knit terry, a woven terrycloth, a non-woven, or any combination thereof
Heiman teaches knit terry fabric for use in hygienic panels for washable, reusable incontinent pads (Abstract). Heiman teaches a terry fabric which has loops provides greater comfort to the user and increases the wicking function so that urine migrates to the ground and bottom portions (Column 18, Lines 9 – 16). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the third layer of the prior art combination out of a knit terrycloth as claimed, motivated by the desire to predictably produce an absorbent pad that provides greater comfort to the user and increases the wicking function so that urine migrates to the ground and bottom portions (Heiman, Column 18, Lines 9 -16).

Claims 45 – 47 are rejected under 35 U.S.C. 103 as being unpatentable over Sherrod (US20030124928) in view of Receveur (US7849533B1), Moretz (US5249320), and Zampollo (US20190262168A1) as applied to claims 27, 31 – 33, 36, 37, 39, 42, 43, 48, and 49 above and further in view of Amy (US20190110937A1)
As per claims 45 and 46, the prior art combination teaches that the bottom sheet is selected from a breathable material that is substantially liquid-impermeable (Sherrod, [0033]), which is interpreted as reading on the claimed liquid resistant membrane layer. The prior art combination does not teach does not teach:
The composite wherein said membrane is provided from polyurethane
Wherein said membrane is provide from at least one or more materials selected from the group consisting of: polyurethane, poly vinyl chloride, thermoplastic polyurethane, polytetrafluoroethylene or any combination thereof
Amy teaches washable and reusable multi-layered absorbent incontinence pads with a water-resistant layer (Abstract). Amy teaches that this water-resistant layer may be formed from polyurethane ([0026]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to make the water-resistant layer of the prior art combination with a polyurethane layer as taught by Amy ([0026]), because Amy establishes that polyurethane is a suitable material for such applications. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and MPEP § 2144.07.
As per claim 47, the prior art combination is silent with respect to the resistance of a hydrostatic pressure of at least 4,000 mm of water according to AATCC-127 water resistance protocol. Since the prior art combination teaches substantially the same layered construction and chemical composition as disclosed by Applicant, the property of hydrostatic pressure resistance is considered to naturally flow from the prior art structure and composition (and would be expected to fall within the range in the claim), absent evidence otherwise. Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be present. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims. 

Claims 50 – 51 are rejected under 35 U.S.C. 103 as being unpatentable over Sherrod (US20030124928) in view of Receveur (US7849533B1), Moretz (US5249320), and Zampollo (US20190262168A1) as applied to claims 27, 31 – 33, 36, 37, 39, 42, 43, 48, and 49 above and further in view of Miskie (US20060100597A1)
As per claims 50 and 51, the prior art combination teaches that the barrier means can be provided against multiple sides of the absorbent article (Sherrod, [0020]). When three of the sides are provided with a barrier, there is an opening to the absorbent core. The prior art combination does not teach:
Wherein said opening features at least one or more closure means selected from the group consisting of a zipper, buttons, hook and loop, overlapping flaps, and any combination
Wherein an end of said opening is sealed with a fluid resistant material that is folded over an end edge of at least one of said upper portion or said lower portion that form said opening
Miskie teaches a multi-layer moisture management fabric composite (Abstract). Miskie teaches that the layers are attached by sewing and substantially unattached to each other along at least one common side edge ([0060]). Miskie teaches that this opening allows the pad to be turned out for more efficient laundering, but that complementary patches of hook and loop fasteners serve to releasably close the pocket during use ([0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a hook and loop closure means to the opening as claimed, motivated by the desire to predictably allow the pad to be turned out for more efficient laundering, but to securely close the pocket during use as taught by Miskie ([0060]).
As per claim 51, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide a fluid resistant material folded over an end edge of at least one of upper and lower portions that form said opening, motivated by the desire to predictably provide additional fluid barrier protection to the composite.

Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Sherrod (US20030124928) in view of Receveur (US7849533B1), Moretz (US5249320), and Zampollo (US20190262168A1) as applied to claims 27, 31 – 33, 36, 37, 39, 42, 43, 48, and 49 above and further in view of Rankin (US5476456A)
As per claim 52, Sherrod teaches:
Wherein a fluid resistant material is coupled with an end edge of said upper portion or said lower portion with a stitch (In [0048], Sherrod teaches that the bottom sheet is joined to the topsheet. The bottom sheet is interpreted as a fluid resistant material that is coupled with an end edge of the upper portion. In [0014], Sherrod teaches that “joining” includes attaching elements by stitching, as claimed. Therefore it would have been obvious to couple the layers together with a stitch, as claimed.)
Sherrod does not teach:
The edge is further sealed with a sealant
Rankin teaches disposable absorbent covers for patient support surfaces (Abstract). These pads comprising a liquid pervious outer top layer, an absorbent inner layer and a top layer (Column 1, Lines 19 – 21). Rankin teaches that typically edges are joined by stitching or sealing by a glue or heat bond (Column 1, Lines 24 – 26).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to couple the materials with a stich and a further with a sealant, motivated by the desire to strengthen the bonding between the edges by performing multiple joining procedures that are suitable for the desired application.

Response to Amendments
Applicant’s amendments to the claims, filed May 9, 2022, caused the withdrawal of the objections to claims 43 and 51 as set forth in the office action filed November 10, 2021. 
Applicant’s amendments to the claims, filed May 9, 2022, caused the withdrawal of the rejection of claims 27 – 52 under 35 U.S.C. 112(b) as indefinite as set forth in the office action filed November 10, 2021.
Applicant’s amendments to the claims, filed May 9, 2022, caused the withdrawal of the rejection of claims 27, 32, 33, 35, 43, 47 and 50 – 52 under 35 U.S.C. 103 as being unpatentable over Miskie and Receveur as set forth in the office action filed November 10, 2021.
Applicant’s amendments to the claims, filed May 9, 2022, caused the withdrawal of the rejection of claims 28 – 31 and 34 under 35 U.S.C. 103 as being unpatentable over Miskie in view of Receveur as applied to claims 27, 32, 33, 35 – 43, 47, and 50 – 52 and further in view of Moretz as set forth in the office action filed November 10, 2021.
Applicant’s amendments to the claims, filed May 9, 2022, caused the withdrawal of the rejection of claim 44 under 35 U.S.C. 103 as being unpatentable over Miskie in view of Receveur as applied to claims 27, 32, 33, 35 – 43, 47, and 50 – 52 and further in view of Heiman as set forth in the office action filed November 10, 2021.
Applicant’s amendments to the claims, filed May 9, 2022, caused the withdrawal of the rejection of claims 45 and 46 under 35 U.S.C. 103 as being unpatentable over Miskie in view of Receveur as applied to claims 27, 32, 33, 35 – 43, 47, and 50 – 52 and further in view of Amy as set forth in the office action filed November 10, 2021.Applicant’s amendments to the claims, filed May 9, 2022, caused the withdrawal of the rejection of claims 48 and 49 under 35 U.S.C. 103 as being unpatentable over Miskie in view of Receveur as applied to claims 27, 32, 33, 35 – 43, 47, and 50 – 52 and further in view of Dastrup as set forth in the office action filed November 10, 2021.

Response to Arguments
Applicant's arguments filed May 9, 2022, with respect to the rejection under 35 U.S.C. 112(b) of claim 27 for the limitation “non-wicking hydrophobic” have been fully considered but they are not persuasive. Applicant presented a definition for “non-wicking hydrophobic” in the response, where “non-wicking” referred to fibers that had not been engineered with high external surface areas and micro-channels. Examiner respectfully disagrees.  The definition provided by Applicant cannot be considered for the claimed phrase because the explanation is not supported by the specification as originally filed and Applicant has not presented objective evidence that a person of ordinary skill in the art before the effective filing date of the claimed invention would interpreted “non-wicking” as defined in the response.
Applicant’s remaining arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER Y CHOI/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789